Knowlton, J.
The plaintiffs’ testatrix, Annie M. Pike, deposited in the defendant savings bank the money for which this suit is brought, and kept in her possession during her life the deposit-book, which was found by the plaintiffs among, her effects after her death. The account in the book was headed, “ Annie M. Pike and Mary L. Hewetfc, Newburyport, payable to either or survivor.” It appears that the book was never in the possession of the claimant, and that she had no knowledge of the deposit until after the death of the testatrix. Upon these facts, it was rightly held that the deposit remains the property of the original depositor, and that the plaintiffs are entitled to recover. This is settled by a series of decisions in this Com*584monwealth as well as elsewhere. Brabrook v. Boston Five Cents Savings Bank, 104 Mass. 228. Ide v. Pierce, 134 Mass. 260. Sherman v. New Bedford Five Cents Savings Bank, 138 Mass. 581, 582. Nutt v. Morse, 142 Mass. 1. Parkman v. Suffolk Savings Bank, 151 Mass. 218. Booth v. Bristol County Savings Bank, 162 Mass. 455, 457. Judgment on the finding.